DETAILED ACTION
This communication is responsive to Application No. #17/302335 filed on April 30, 2021. Claims 1-30 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 “means for receiving” in claim 27.
“means for identifying” in claims 27 and 30.
“means for transmitting” in claim 27.
“means for selecting” in claim 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For claims 27-30, means for receiving, means for identifying, and means for transmitting are recited in ¶ [0043], and selecting  of uplink resources by the UE is recited in ¶ [0057], and per Figures 2-4, the means are from the perspective of an UE 120. 
And per ¶ [0037, 0040, 0042], a block diagram of a corresponding wireless device (i.e., UE 120) in Figure 2 is described, which is composed of a processor, memory, software, and other communication components to implement the means of receiving, identifying, transmitting, and selecting.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-16, and 19-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et.al. (US Patent Application Publication, 20220322250, hereinafter, “Zhou”).
Regarding claim 1, Zhou teaches:
A user equipment (UE) for wireless communication (Zhou: The wireless device 110 may comprise a UE or any other wireless device.  Fig. 3 and ¶ [0073]), comprising: 
a memory (Zhou: non-transitory memory 315 and executable by the at least one processor 314..  Fig. 3 and ¶ [0086]); and
one or more processors, coupled to the memory, configured to (Zhou: at least one set of program code instructions 316 that may be stored in non-transitory memory 315 and executable by the at least one processor 314.  Fig. 3 and ¶ [0086]): 
receive a cancellation indication, to drop one or more scheduled uplink communications (Zhou: The wireless device 3704 may cancel the initial transmission [i.e., to drop] of the TB with RV 0 in the slot 3708-1 [i.e., uplink communication], for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]) associated with a first one or more scheduled uplink resources (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]), in a group-common downlink control information message of a downlink control channel communication (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device. ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0123]); 
identify, based at least in part on the cancellation indication, a second one or more scheduled uplink resources for a particular uplink communication (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., second scheduled uplink resource] based on shifting the RV sequence.  Fig. 37 and ¶ [0343]); and
transmit the particular uplink communication using the second one or more scheduled uplink resources (Zhou: The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1.  Fig. 37 and ¶ [0344]).

Regarding claim 2, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on a preemption indication (Zhou: The wireless device 3704 may cancel the initial transmission of the TB with RV 0 in the slot 3708-1, for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]).

Regarding claim 3, Zhou discloses on the features with respect to claim 2 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on an implicit indication of a preemption of a downlink transmission (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]).

Regarding claim 4, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
wherein the cancellation indication includes an implicit indicator (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]); and
wherein the one or more processors, to identify the second one or more scheduled uplink resources, are configured to: 
select the one or more scheduled uplink resources from a plurality of possible scheduled uplink resources based at least in part on the implicit indicator (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., plurality of uplink resources] based on shifting the RV sequence ... The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1. The wireless device 3704 may send (e.g., transmit) the initial transmission of the TB with/using RV 0 in a second slot (e.g., slot 3708-2), a first repetition of the TB with/using RV 3 in a third slot (e.g., slot 3708-3), and a second repetition of the TB with/using RV 1 in a fourth slot (e.g., slot 3708-4) [i.e., one or more scheduled uplink resources], for example, based on shifting the RV sequence.  Fig. 37 and ¶ [0343-0344]).

Regarding claim 5, Zhou discloses on the features with respect to claim 4 as outlined above.
Zhou further teaches:  
wherein the implicit indicator is an indicator of a resource block frequency in the cancellation indication (Zhou: A base station may transmit DCI comprising fields indicating one or more uplink pre-emption indications to a wireless device ... indicating if one or more time/frequency resources are pre-empted (e.g., reserved for the first wireless device).  ¶ [0280]).

Regarding claim 8, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
identify the second one or more scheduled uplink resources based at least in part on a configured grant identified in connection with the cancellation indication (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]).

Regarding claim 9, Zhou discloses on the features with respect to claim 8 as outlined above.
Zhou further teaches:  
wherein the configured grant is identified in a radio resource control configuration of a search space associated with the group-common downlink control information message (Zhou: A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send (e.g., transmit) one or more RRC messages indicating a periodicity of the CS grant. The base station may send (e.g., transmit) DCI via a PDCCH addressed to a CS-RNTI to activate the CS resources. The DCI may comprise parameters indicating that the uplink grant is a CS grant ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0120, 0123]).

Regarding claim 10, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
wherein the one or more scheduled uplink communications are a first one or more repetitions of a physical uplink shared channel communication (Zhou: The wireless device 3604 may perform PUSCH transmission, with a transmission periodicity, via a type 1 UL grant and/or a type 2 configured grant. The transmission periodicity (e.g., periodicity) may be indicated in an RRC message (e.g., configuredGrantConfig). The wireless device 3604 may send (e.g., transmit) a TB, for example, based on a quantity/number of repetitions (e.g., K) and a redundancy version sequence.  Fig. 36 and ¶ [0338]) and the particular uplink communication is a second repetition of the physical uplink shared channel communication (Zhou: The wireless device 3604 may maintain the RV sequence for the other slots 3608-2, 3608-3, and 3608-4, for example, based on assuming/considering that the canceled initial transmission of the TB with/using RV 3 has been performed. The wireless device 3606 may send (e.g., transmit) a first repetition of the TB with/using RV 1 in a second slot (e.g., slot 3608-2), a second repetition of the TB with/using RV 0 in a third slot (e.g., slot 3608-3), and a third repetition of the TB with/using RV 2 in a fourth slot (e.g., slot 3608-4).  Fig. 36 and ¶ [0339]).

Regarding claim 11, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou further teaches:  
identify the second one or more scheduled uplink resources based at least in part on at least one of: 
a total quantity of uplink communications for which at least one uplink communication is dropped in connection with the cancellation indication (Zhou: The wireless device 3604 may receive an uplink pre-emption indication 3606, for example, before starting/during an initial transmission of the TB with RV 3 at the first transmission occasion/the slot 3608-1 among K repetition. The wireless device 3606 may cancel the initial transmission of the TB with/using RV 3 in the slot 3608-1 [i.e., dropped uplink communication]. The wireless device 3606 may assume/consider that the canceled initial transmission of the TB with RV3 has been performed. The wireless device 3604 may maintain the RV sequence for the other slots 3608-2, 3608-3, and 3608-4 [i.e., collectively, a total quantity of uplink communications, including slot 3608-1], for example, based on assuming/considering that the canceled initial transmission of the TB with/using RV 3 has been performed. The wireless device 3606 may send (e.g., transmit) a first repetition of the TB with/using RV 1 in a second slot (e.g., slot 3608-2), a second repetition of the TB with/using RV 0 in a third slot (e.g., slot 3608-3), and a third repetition of the TB with/using RV 2 in a fourth slot (e.g., slot 3608-4).  Fig. 36 and ¶ [0339]).

Regarding claim 12, Zhou teaches:
A method of wireless communication performed by a user equipment (UE), comprising (Zhou: The wireless device 110 may comprise a UE or any other wireless device.  Fig. 3 and ¶ [0073]): 
receiving a cancellation indication, to drop one or more scheduled uplink communications (Zhou: The wireless device 3704 may cancel the initial transmission [i.e., to drop] of the TB with RV 0 in the slot 3708-1 [i.e., uplink communication], for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]) associated with a first one or more scheduled uplink resources (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]), in a group-common downlink control information message of a downlink control channel communication (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device. ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0123]);
identifying, based at least in part on the cancellation indication, a second one or more scheduled uplink resources for a particular uplink communication (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., second scheduled uplink resource] based on shifting the RV sequence.  Fig. 37 and ¶ [0343]); and
transmitting the particular uplink communication using the second one or more scheduled uplink resources (Zhou: The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1.  Fig. 37 and ¶ [0344]).

Regarding claim 13, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on a preemption indication (Zhou: The wireless device 3704 may cancel the initial transmission of the TB with RV 0 in the slot 3708-1, for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]).

Regarding claim 14, Zhou discloses on the features with respect to claim 13 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on an implicit indication of a preemption of a downlink transmission (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]).

Regarding claim 15, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou further teaches:  
wherein the cancellation indication includes an implicit indicator (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]); and
wherein identifying the second one or more scheduled uplink resources comprises: 
selecting the one or more scheduled uplink resources from a plurality of possible scheduled uplink resources based at least in part on the implicit indicator (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., plurality of uplink resources] based on shifting the RV sequence ... The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1. The wireless device 3704 may send (e.g., transmit) the initial transmission of the TB with/using RV 0 in a second slot (e.g., slot 3708-2), a first repetition of the TB with/using RV 3 in a third slot (e.g., slot 3708-3), and a second repetition of the TB with/using RV 1 in a fourth slot (e.g., slot 3708-4) [i.e., one or more scheduled uplink resources], for example, based on shifting the RV sequence.  Fig. 37 and ¶ [0343-0344]).

Regarding claim 16, Zhou discloses on the features with respect to claim 15 as outlined above.
Zhou further teaches:  
wherein the implicit indicator is an indicator of a resource block frequency in the cancellation indication (Zhou: A base station may transmit DCI comprising fields indicating one or more uplink pre-emption indications to a wireless device ... indicating if one or more time/frequency resources are pre-empted (e.g., reserved for the first wireless device).  ¶ [0280]).

Regarding claim 19, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou further teaches:  
identifying the second one or more scheduled uplink resources based at least in part on a configured grant identified in connection with the cancellation indication (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]).

Regarding claim 20, Zhou discloses on the features with respect to claim 19 as outlined above.
Zhou further teaches:  
wherein the configured grant is identified in a radio resource control configuration of a search space associated with the group-common downlink control information message (Zhou: A base station may allocate Configured Scheduling (CS) resources for down link transmission to a wireless device. The base station may send (e.g., transmit) one or more RRC messages indicating a periodicity of the CS grant. The base station may send (e.g., transmit) DCI via a PDCCH addressed to a CS-RNTI to activate the CS resources. The DCI may comprise parameters indicating that the uplink grant is a CS grant ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0120, 0123]).

Regarding claim 21, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou further teaches:  
wherein the one or more scheduled uplink communications are a first one or more repetitions of a physical uplink shared channel communication (Zhou: The wireless device 3604 may perform PUSCH transmission, with a transmission periodicity, via a type 1 UL grant and/or a type 2 configured grant. The transmission periodicity (e.g., periodicity) may be indicated in an RRC message (e.g., configuredGrantConfig). The wireless device 3604 may send (e.g., transmit) a TB, for example, based on a quantity/number of repetitions (e.g., K) and a redundancy version sequence.  Fig. 36 and ¶ [0338]) and the particular uplink communication is a second repetition of the physical uplink shared channel communication (Zhou: The wireless device 3604 may maintain the RV sequence for the other slots 3608-2, 3608-3, and 3608-4, for example, based on assuming/considering that the canceled initial transmission of the TB with/using RV 3 has been performed. The wireless device 3606 may send (e.g., transmit) a first repetition of the TB with/using RV 1 in a second slot (e.g., slot 3608-2), a second repetition of the TB with/using RV 0 in a third slot (e.g., slot 3608-3), and a third repetition of the TB with/using RV 2 in a fourth slot (e.g., slot 3608-4).  Fig. 36 and ¶ [0339]).

Regarding claim 22, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou further teaches:  
identifying the second one or more scheduled uplink resources based at least in part on at least one of: 
a total quantity of uplink communications for which at least one uplink communication is dropped in connection with the cancellation indication (Zhou: The wireless device 3604 may receive an uplink pre-emption indication 3606, for example, before starting/during an initial transmission of the TB with RV 3 at the first transmission occasion/the slot 3608-1 among K repetition. The wireless device 3606 may cancel the initial transmission of the TB with/using RV 3 in the slot 3608-1 [i.e., dropped uplink communication]. The wireless device 3606 may assume/consider that the canceled initial transmission of the TB with RV3 has been performed. The wireless device 3604 may maintain the RV sequence for the other slots 3608-2, 3608-3, and 3608-4 [i.e., collectively, a total quantity of uplink communications, including slot 3608-1], for example, based on assuming/considering that the canceled initial transmission of the TB with/using RV 3 has been performed. The wireless device 3606 may send (e.g., transmit) a first repetition of the TB with/using RV 1 in a second slot (e.g., slot 3608-2), a second repetition of the TB with/using RV 0 in a third slot (e.g., slot 3608-3), and a third repetition of the TB with/using RV 2 in a fourth slot (e.g., slot 3608-4).  Fig. 36 and ¶ [0339]).

Regarding claim 23, Zhou teaches:
A non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising Zhou: at least one set of program code instructions 316 that may be stored in non-transitory memory 315 and executable by the at least one processor 314.  Fig. 3 and ¶ [0086]): 
one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to (Zhou: at least one set of program code instructions 316 that may be stored in non-transitory memory 315 and executable by the at least one processor 314.  Fig. 3 and ¶ [0086]): 
receive a cancellation indication, to drop one or more scheduled uplink communications (Zhou: The wireless device 3704 may cancel the initial transmission [i.e., to drop] of the TB with RV 0 in the slot 3708-1 [i.e., uplink communication], for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]) associated with a first one or more scheduled uplink resources (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]), in a group-common downlink control information message of a downlink control channel communication (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device. ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0123]);
identify, based at least in part on the cancellation indication, a second one or more scheduled uplink resources for a particular uplink communication (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., second scheduled uplink resource] based on shifting the RV sequence.  Fig. 37 and ¶ [0343]); and
transmit the particular uplink communication using the second one or more scheduled uplink resources (Zhou: The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1.  Fig. 37 and ¶ [0344]).

Regarding claim 24, Zhou discloses on the features with respect to claim 23 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on a preemption indication (Zhou: The wireless device 3704 may cancel the initial transmission of the TB with RV 0 in the slot 3708-1, for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]).

Regarding claim 25, Zhou discloses on the features with respect to claim 24 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on an implicit indication of a preemption of a downlink transmission (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]).

Regarding claim 26, Zhou discloses on the features with respect to claim 23 as outlined above.
Zhou further teaches:  
wherein the cancellation indication includes an implicit indicator (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]); and
wherein the one or more instructions, that cause the UE to identify the second one or more scheduled uplink resources, cause the UE to: 
select the one or more scheduled uplink resources from a plurality of possible scheduled uplink resources based at least in part on the implicit indicator (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., plurality of uplink resources] based on shifting the RV sequence ... The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1. The wireless device 3704 may send (e.g., transmit) the initial transmission of the TB with/using RV 0 in a second slot (e.g., slot 3708-2), a first repetition of the TB with/using RV 3 in a third slot (e.g., slot 3708-3), and a second repetition of the TB with/using RV 1 in a fourth slot (e.g., slot 3708-4) [i.e., one or more scheduled uplink resources], for example, based on shifting the RV sequence.  Fig. 37 and ¶ [0343-0344]).

Regarding claim 27, Zhou teaches:
An apparatus for wireless communication (Zhou: The wireless device 110 may comprise a UE or any other wireless device.  Fig. 3 and ¶ [0073]), comprising: 
means for receiving a cancellation indication, to drop one or more scheduled uplink communications (Zhou: The wireless device 3704 may cancel the initial transmission [i.e., to drop] of the TB with RV 0 in the slot 3708-1 [i.e., uplink communication], for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]) associated with a first one or more scheduled uplink resources (Zhou: A base station 3702 may send (e.g., transmit), to a wireless device 3704, an RRC message and/or DCI corresponding to a configured grant. The RRC message may comprise one or more configuration parameters (e.g., configuredGrantConfig) indicating a semi-statically configured PUSCH resource allocation.  Fig. 37 and ¶ [0342]), in a group-common downlink control information message of a downlink control channel communication (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device. ... The wireless device may monitor a group common search space which may be used by the base station for sending (e.g., transmitting) DCIs that are intended for a group of wireless devices. A group common DCI may correspond to an RNTI which is commonly configured for a group of wireless devices.  ¶ [0123]);
means for identifying, based at least in part on the cancellation indication, a second one or more scheduled uplink resources for a particular uplink communication (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., second scheduled uplink resource] based on shifting the RV sequence.  Fig. 37 and ¶ [0343]); and
means for transmitting the particular uplink communication using the second one or more scheduled uplink resources (Zhou: The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1.  Fig. 37 and ¶ [0344]).

Regarding claim 28, Zhou discloses on the features with respect to claim 27 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on a preemption indication (Zhou: The wireless device 3704 may cancel the initial transmission of the TB with RV 0 in the slot 3708-1, for example, based on receiving the uplink pre-emption indication 3706 [i.e., cancellation indication].  Fig. 37 and ¶ [0343]).

Regarding claim 29, Zhou discloses on the features with respect to claim 28 as outlined above.
Zhou further teaches:  
wherein the cancellation indication is based at least in part on an implicit indication of a preemption of a downlink transmission (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]).

Regarding claim 30, Zhou discloses on the features with respect to claim 27 as outlined above.
Zhou further teaches:  
wherein the cancellation indication includes an implicit indicator (Zhou: The base station may send (e.g., transmit) DCI comprising a preemption indication indicating the PRB(s) and/or OFDM symbol(s) in which a wireless device may assume no transmission is intended for the wireless device [i.e., implicit cancellation indication].  ¶ [0123]); and
wherein the means for identifying the second one or more scheduled uplink resources comprises: 
means for selecting the one or more scheduled uplink resources from a plurality of possible scheduled uplink resources based at least in part on the implicit indicator (Zhou: The wireless device 3704 may shift the RV sequence, based on receiving the uplink pre-emption indication 3706. The wireless device 3704 may shift the transmissions to future slots [i.e., plurality of uplink resources] based on shifting the RV sequence ... The wireless device may start the initial transmission of the TB with RV 0 in a next/future slot (e.g., slot 3708-2), for example, based on receiving the pre-emption indication 3706 and cancelling the initial transmission of the TB with RV 0 in the slot 3708-1. The wireless device 3704 may send (e.g., transmit) the initial transmission of the TB with/using RV 0 in a second slot (e.g., slot 3708-2), a first repetition of the TB with/using RV 3 in a third slot (e.g., slot 3708-3), and a second repetition of the TB with/using RV 1 in a fourth slot (e.g., slot 3708-4) [i.e., one or more scheduled uplink resources], for example, based on shifting the RV sequence.  Fig. 37 and ¶ [0343-0344]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view Zhou ‘848 et.al. (US Patent Application Publication, 20190306848, hereinafter, “Zhou ‘848”).
Regarding claim 6, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
wherein the cancellation indication includes an indicator set to a particular value; and
wherein the one or more processors, to identify the second one or more scheduled uplink resources, are configured to: 
identify the second one or more scheduled uplink resources based at least in part on the indicator being set to the particular value. 
However, in the same field of endeavor, Zhou ‘848 teaches:
wherein the cancellation indication includes an indicator set to a particular value (Zhou ‘848: A wireless device may interpret multiple preemption indicators (e.g., 2200-1, 2200-2, 2200-N) based on bit values (e.g., 2202-1, 2202-2, 2202-N) of the multiple preemption indicators and uplink radio resources (e.g., 2206-1, 2206-2, 2206-N) configured in a RRC message.  Fig. 22 and ¶ [0350]); and
wherein the one or more processors, to identify the second one or more scheduled uplink resources, are configured to: 
identify the second one or more scheduled uplink resources based at least in part on the indicator being set to the particular value (Zhou ‘848: For each preemption indicator (e.g., 2200-1, 2200-2, 2200-N), the wireless device may determine that a first uplink radio resource [i.e., second uplink resource] associated with the bit (e.g., 2206-1 associated with 2202-1, 2206-2 associated with 2202-2, 2206-N associated with 2202-N), on a cell associated with the preemption indicator is not preempted, for example, if a bit in the preemption indicator is a first value (e.g., zero).  Fig. 22 and ¶ [0350]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Zhou ‘848 above in order to improve wireless communications using uplink preemption. (Zhou ‘848, ¶ [0002]).

Regarding claim 17, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou does not explicitly teach:
wherein the cancellation indication includes an indicator set to a particular value; and
wherein identifying the second one or more scheduled uplink resources comprises: 
identifying the second one or more scheduled uplink resources based at least in part on the indicator being set to the particular value. 
However, in the same field of endeavor, Zhou ‘848 teaches:
wherein the cancellation indication includes an indicator set to a particular value (Zhou ‘848: A wireless device may interpret multiple preemption indicators (e.g., 2200-1, 2200-2, 2200-N) based on bit values (e.g., 2202-1, 2202-2, 2202-N) of the multiple preemption indicators and uplink radio resources (e.g., 2206-1, 2206-2, 2206-N) configured in a RRC message.  Fig. 22 and ¶ [0350]); and
wherein identifying the second one or more scheduled uplink resources comprises: 
identifying the second one or more scheduled uplink resources based at least in part on the indicator being set to the particular value (Zhou ‘848: For each preemption indicator (e.g., 2200-1, 2200-2, 2200-N), the wireless device may determine that a first uplink radio resource [i.e., second uplink resource] associated with the bit (e.g., 2206-1 associated with 2202-1, 2206-2 associated with 2202-2, 2206-N associated with 2202-N), on a cell associated with the preemption indicator is not preempted, for example, if a bit in the preemption indicator is a first value (e.g., zero).  Fig. 22 and ¶ [0350]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Zhou ‘848 above in order to improve wireless communications using uplink preemption. (Zhou ‘848, ¶ [0002]).

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou in view Babaei (US Patent Application Publication, 20210204358, hereinafter, “Babaei”).
Regarding claim 7, Zhou discloses on the features with respect to claim 1 as outlined above.
Zhou does not explicitly teach:
identify the second one or more scheduled uplink resources based at least in part on a configuration of the cancellation indication. 
However, in the same field of endeavor, Babaei teaches:
identify the second one or more scheduled uplink resources based at least in part on a configuration of the cancellation indication (Babaei: the wireless device may determine, based on the first uplink cancellation indication, first radio resources of the first uplink carrier of the serving cell. The wireless device may determine the first radio resources based on the first uplink cancellation indication and one or more configuration parameters (e.g., one or more uplink cancellation indication configuration parameters).  Fig. 18 and ¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Babaei above in order to enable uplink cancellation indication operation in a wireless device. (Babaei, ¶ [0035]).

Regarding claim 18, Zhou discloses on the features with respect to claim 12 as outlined above.
Zhou does not explicitly teach:
identifying the second one or more scheduled uplink resources based at least in part on a configuration of the cancellation indication. 
However, in the same field of endeavor, Babaei teaches:
identifying the second one or more scheduled uplink resources based at least in part on a configuration of the cancellation indication (Babaei: the wireless device may determine, based on the first uplink cancellation indication, first radio resources of the first uplink carrier of the serving cell. The wireless device may determine the first radio resources based on the first uplink cancellation indication and one or more configuration parameters (e.g., one or more uplink cancellation indication configuration parameters).  Fig. 18 and ¶ [0159]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhou to include the features as taught by Babaei above in order to enable uplink cancellation indication operation in a wireless device. (Babaei, ¶ [0035]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./Examiner, Art Unit 2416

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416